PER CURIAM.
This cause is before us on petition for writ of habeas corpus attacking petitioner’s conviction and sentence to ten years for robbery imposed on February 23, 1954, by the Criminal Court of Record of Dade County. Petition for relief from such conviction and resulting ten-year sentence was filed under Criminal Procedure Rule One, F.S. Chapter 924 Appendix, and considered at a hearing conducted by the trial judge at which petitioner was represented by counsel. Upon denial appeal was perfected to the District Court of Appeal, Third District, which found it frivolous and granted the State’s Motion to Quash with opinion dated July 28, 1964 and reported at 166 So.2d 484. We issued the writ and have considered the return of the Attorney General.
It now appears that petitioner is presently serving a sentence of twenty years for robbery, imposed on September 24, 1958, by the Criminal Court of Record of Dade County. Petitioner had been granted a parole for the 1954 conviction but upon his failure to live and remain at liberty without violating the law, the Florida Parole Commission revoked his parole on October 20, 1958 to become effective upon the expiration of the sentence petitioner is presently serving.
Petitioner does not question the sentence he is now serving and is not entitled on habeas corpus to again attack the validity of the sentence for robbery imposed on February 23, 1954 which was reviewed and *732approved by the Third District Court of Appeal, supra.
Accordingly, writ of habeas corpus issued is discharged.
ROBERTS, Acting C. J., and DREW, THORNAL, and HOPPING, JJ., concur.
ERVIN, J., concurs in judgment.